Name: Council Regulation (EC, ECSC, Euratom) No 1198/98 of 5 June 1998 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second subparagraph of Article 13 and Article 14 of the Protocol on the privileges and immunities of the Communities apply
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  parliament;  employment
 Date Published: nan

 11.6.1998 EN Official Journal of the European Communities L 166/3 COUNCIL REGULATION (EC, ECSC, EURATOM) No 1198/98 of 5 June 1998 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second subparagraph of Article 13 and Article 14 of the Protocol on the privileges and immunities of the Communities apply THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 16 and Article 23 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Court of Justice (3), Having regard to the opinion of the Court of Auditors (4), (1) Whereas the European Monetary Institute has delivered an opinion (5); (2) Whereas the European Central Bank is already established; (3) Whereas it is appropriate to extend to the European Central Bank the application of Regulation (Euratom, ECSC, EEC) No 549/69 (6) in order to ensure that the members of the staff of the European Central Bank, in view of their duties and responsibilities and of their particular situation, benefit from the same privileges, immunities and facilities, HAS ADOPTED THIS REGULATION: Article 1 Article 4a of Regulation (Euratom, ECSC, EEC) No 549/69 shall be repealed with effect from the day after the date on which the liquidation of the European Monetary Institute is completed. Article 2 The following shall be inserted in Regulation (Euratom, ECSC, EEC) No 549/69: Article 4c Without prejudice to Article 23 of the Protocol on the privileges and immunities of the European Communities with regard to the members of the Governing Council and of the General Council of the European Central Bank, the privileges and immunities provided for in Article 12, in the second subparagraph of Article 13 and in Article 14 of the Protocol shall apply under the same conditions and within the same limits as those laid down in Articles 1, 2 and 3 of this Regulation to:  staff of the European Central Bank,  persons receiving disability, retirement or survivors' pensions paid by the European Central Bank. Article 3 This Regulation shall be applicable as from 1 June 1998. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 June 1998. For the Council The President G. BROWN (1) OJ C 118, 17. 4. 1998, p. 15. (2) Opinion delivered on 28 May 1998 (not yet published in the Official Journal). (3) Opinion delivered on 6 May 1998 (not yet published in the Official Journal). (4) Opinion delivered on 14 May 1998 (not yet published in the Official Journal). (5) Opinion delivered on 6 April 1998 (not yet published in the Official Journal). (6) OJ L 74, 27. 3. 1969, p. 1. Regulation as last amended by Regulation (ECSC, EC, Euratom) No 2191/97 (OJ L 301, 5.11. 1997, p. 3).